DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1 limitations “and the first drain structure and the second drain structure are electrically connected” (lines13-14) and “wherein the second channel structure and the third channel structure are connected in parallel” (lines 19-20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and the first drain structure and the second drain structure are electrically connected” (lines13-14) and “wherein the second channel structure and the third channel structure are connected in parallel” (lines 19-20). It is unclear how the drains are electrically connected and wherein the second channel structure 312 and the third channel structure 316 are connected in parallel structurally. The applicant’s Fig. 3 shows four gates in a row in a cross sectional view and there is ambiguity how said features are structurally connected in parallel while said drains are connected, as claimed. A planar view and/or a circuit diagram view would be helpful to illustrate said claim features.
Claims 2-8 are rejected for being dependent of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent 6,624,478) in view of JESSENIG et al. (US Pub. 2015/0326122) and Korean Publication 10-2014-0051419 (US PUB 2016/0099055 (Lee) is provided as translation).
Regarding claim 1, Anderson teaches a semiconductor structure, comprising: 
a thick-gate oxide field effect transistor (FET) comprising: 
a buried oxide (BOX) layer 204 configured as a first gate dielectric (Fig. 13); and 
a substrate 200 directly adjacent to the BOX layer 204 configured as a first gate electrode (Fig. 13);
a source structure residing above and substantially towards a center of the BOX layer 204 (see Fig. 13 below with the Examiner’s markings); 

a first drain structure and a second drain structure residing on opposite sides of the source structure, wherein the first drain structure resides between the source structure and the first output structure, and the second drain structure resides between the source structure and the second output structure (see Fig. 13 below with the Examiner’s markings), and the first drain structure and the second drain structure are electrically connected;  
a first channel structure residing between the first output structure and the first drain structure, a second channel structure residing between the first drain structure and the source structure, a third channel structure residing between the source structure and the second drain structure, and a fourth channel structure residing between the second drain structure and the second output structure (see Fig. 13 below with the Examiner’s markings); wherein the second channel structure and the third channel structure are connected in parallel;  
multiple thin-gate oxide FETs residing above the BOX layer and on the opposite sides of the source structure (see Fig. 13); 
a first switch gate residing above the first channel structure, a first gate residing above the second channel structure, a second gate residing above the third channel structure, and a second switch gate residing above the fourth channel structure (see Fig. 3 below). Anderson is silent on the first switch gate being P gate and the second switch gate being N gate. The Examiner understands that it would have been obvious to employ transistors as switch P gate and switch N gate in semiconductor devices. For 
wherein the second channel structure and the third channel structure are controlled by the first gate electrode (see Fig. 13 below); 
wherein the multiple thin-gate oxide FETs steer current from the source structure to the first output structure via the second channel structure, the first drain structure, and the first channel structure in response to turning on the switch P gate and turning off the switch N gate (Anderson’s Fig. 13 and JESSENIG’s Fig. 2 – the combination Anderson and JESSENIG teaches the structural features, and therefore the resultant device would have been capable of said functionality); 
wherein the multiple thin-gate oxide FETs steer current from the source structure to the second output structure via the third channel structure, the second drain structure, and the fourth channel structure in response to turning on the switch N gate and turning off the switch P gate (Anderson’s Fig. 13 and JESSENIG’s Fig. 2 – the combination Anderson and JESSENIG teaches the structural features, and therefore the resultant device is capable of said functionality); and 
wherein the BOX layer 204 extends below the first output structure and the second output structure (Anderson’s Fig. 13).
	In addition, Anderson and JESSENIG is silent on the first gate and the second gate being floating gates; and the first drain structure and the second drain structure are electrically connected. The Examiner understands that it is widely known to electrically isolate the gate of a transistor to turn it into a floating gate, which is often carried out via connecting the drain regions of two adjacent transistors. For instance, Korean Publication 10-2014-0051419 teaches in Fig. 8-9 and Fig. 3, wherein the drains regions of two adjacent transistors 200A & 200B are electrically coupled to obtain the floating gates 251 & 252 (for translation, see US PUB, 2016/0099055 for Lee). Further, Lee teaches wherein the drains are connected and two channel regions are connected in parallel (see drain regions and channel regions in cell 310 & 
320 in Fig. 3-7 and Fig. 10-12) As such, configuring floating transistors would have been obvious and within the ordinary skill in the art.

    PNG
    media_image1.png
    811
    1430
    media_image1.png
    Greyscale

Furthermore, the claim limitations “wherein the second channel structure and the third channel structure are controlled by the first gate electrode; wherein the multiple thin-gate oxide FETs steer current from the source structure to the first output structure via the second channel structure, the first drain structure, and the first channel structure in response to electrically turning on the switch P gate and turning off the switch N gate; wherein the multiple thin-gate oxide FETs steer current from the source structure to the second output structure via the third channel structure, the second drain structure, and the fourth channel structure in response to electrically turning on the switch N gate and turning off the switch P gate” are recitation of the intended use of the claimed invention, and such use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding claim 2, the combination of Anderson and JESSENIG teaches the semiconductor structure of claim 1, further comprising multiple additional gate dielectrics (Fig. 13).
Regarding claim 3, the combination of Anderson, JESSENIG and Lee teaches the semiconductor structure of claim 2, wherein a thickness of each additional gate dielectric is less than a thickness of the BOX layer (Fig. 13).
Regarding claim 4, the combination of Anderson, JESSENIG and Lee teaches the semiconductor structure of claim 3, wherein the multiple additional gate dielectrics include a second gate dielectric that resides between the first channel structure and the switch P gate, a third gate dielectric that resides between the second channel structure and the first floating gate, a fourth gate dielectric that resides between the third channel structure and the second floating gate, and a fifth gate dielectric that resides between 
Regarding claim 5, the combination of Anderson, JESSENIG and Lee teaches the semiconductor structure of claim 4, wherein the first floating gate and the second floating gate are not electrically biased (Anderson’s Fig. 13, JESSENIG’s Fig. 2 and Lee’s Fig. 8-9, 3-7 and 10-12)).
Regarding claim 6, the combination of Anderson, JESSENIG and Lee teaches the method of claim 5, wherein each of the thin-gate oxide FETs includes one of the multiple additional gate dielectrics (Fig. 13).
Regarding claim 7, the combination of Anderson and JESSENIG teaches the the semiconductor structure of claim 6, wherein the second gate dielectric, the third gate dielectric, the fourth gate dielectric and the fifth gate dielectric have a uniform thickness (Fig. 13).  
Regarding claim 8, the combination of Anderson and JESSENIG teaches the the semiconductor structure of claim 7, wherein the semiconductor structure is a current- steering digital-to-analog (DAC) device including the thick-oxide FET as a current U.S. Patent Application No. 16/557,388Docket No.: FIS920150269US02Amendment dated December 30, 2020Reply to Non-Final Office Action dated December 23, 2020source and the multiple thin-oxide FETs to steer current towards the first output structure or the second output structure, resulting in differential output voltages at an output of the DAC device (Anderson’s Fig. 13 and JSSENIG’s Para [0058] – the prior art teaches the claim structural features, as such, the device is capable of the claim function).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are not persuasive. The Examiner would like to point out that the combination of Anderson, JESSINIG and Lee teaches the structural features of the claim as discussed in the rejection above. Anderson teaches most of the structural limitations (see claim rejection and associated mapping above) and JESSENIG teaches the widely known features Switch P gate and Switch N gate. Also, Lee teaches the commonly known features of floating gates by connecting their respective drains regions as addressed above. As such, the prior art teaches the structural features of the claim, and the device is capable of the functionalities described in the claim. 
Furthermore, the limitation “wherein the second channel structure and the third channel structure are controlled by the first gate electrode; wherein the multiple thin-gate oxide FETs steer current from the source structure to the first output structure via the second channel structure, the first drain structure, and the first channel structure in response to turning on the switch P gate and turning off the switch N gate; wherein the multiple thin-gate oxide FETs steer current from the source structure to the second output structure via the third channel structure, the second drain structure, and the fourth channel structure in response to turning on the switch N gate and turning off the switch P gate” is a recitation of the intended use of the claimed invention, and such use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894